Citation Nr: 1134169	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for gastrointestinal disorder (originally claimed as irritable bowel syndrome (IBS)). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to August 1973 and from May 1997 to January 1998.  He also had additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  In that rating decision, the RO denied the claims for entitlement to service connection for hypertension and IBS. 

In June 2011, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's hypertension has manifested to a compensable degree approximately within the first year after his separation from his second period of service.  






CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for gout have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable action taken with respect to the issue that is decided herein, the Board finds that no further notice or assistance is warranted with regard to the Veteran's claim for service connection for hypertension.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including cardiovascular diseases such as hypertension, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for hypertension. He alleges that he was first diagnosed with hypertension in October 1998, within the first year after his separation from his second period of service.  He testified that due to the severity of his hypertension, he was medically retired from the Massachusetts Army National Guard (MAARNG) in 2001.  See June 2011 Board hearing transcript, pages 18 and 19.  The Veteran further testified that he has continued to receive treatment for his hypertension since then. 

A review of the Veteran's service treatment records from his first period of service does not show any indication of hypertension.  A complete set of the Veteran's service treatment records from his second period of service and his MAARNG are unavailable.  The record does contain some of his service treatment records from these periods, but no records are available from the period from just prior to entrance and just after his separation from his second period of active service.  See the December 2009 Memorandum on Formal Finding of Unavailability of Military Service Records. 

The available service treatment records from that period include the report of an October 1999 examination that shows the Veteran had a blood pressure reading of 152/97.  A diagnosis of high blood pressure was provided in the examiner's note section.  On the associated report of medical history, it was noted that the Veteran was taking cholestyramine and aspirin.  An examiner noted that he had a diagnosis of hypertension controlled by diet.  It was also noted that the Veteran would receive follow-up care for hypertension with his private medical provider.  

The record next contains a June 2000 correspondence from the Veteran to his MAARNG Commander, in which the Veteran submitted his request for separation from MAARNG service due to personal and medical issues, including his hypertension.  The Veteran stated that his medical problems had been on-going since his return from deployment in Bosnia in 1997.  

A November 2000 private medical statement from the Veteran's treating cardiologist, Dr. M., shows that the Veteran had been receiving treatment for hypertension for the past eighteen months.  Dr. M. stated that despite the treatment, the Veteran's hypertension was still uncontrolled.  Dr. M. concluded that the Veteran's hypertension prevented him from performing his MAARNG duties at an acceptable and adequate level.  

The Veteran was subsequently given a medical discharge from the MAARNG in 2001. 

Here, in light of the foregoing evidence, and after resolving any doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  The Veteran has credibly testified that he was first diagnosed with hypertension in October 1998, which comes within one year of his separation from his second period of service.  Moreover, the record contains the November 2000 private medical statement from Dr. M. that shows the Veteran has been medically treated for hypertension since May 1999.  Essentially, the Board finds that under a liberal application of the provisions pertaining to chronic diseases, including cardiovascular disease, the Veteran's hypertension may be presumed to have been incurred during service since it likely manifested to a compensable degree by May 1999 (just after one year following his separation from his second period of service).  See 38 C.F.R. §§ 3.307, 3.309. 

While the service treatment records from the Veteran's second period of service are unavailable, the private medical statement shows that the Veteran was being treated for hypertension by May 1999, just sixteen months after his separation from his second period of service.  This diagnosis was confirmed by findings contained in the October 1999 service examination report and medical history report.  The evidence of record shows that the Veteran had a diagnosis of hypertension approximately one year after his separation from his second period of service.  

The remaining question on appeal is whether the Veteran's hypertension had manifested to a compensable degree at that time.  Pursuant to38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertension disability that requires continuous medication for control.  Id.  

Here, as of May 1999, the medical evidence of record shows that the Veteran had a diagnosis of hypertension, and that hypertension was being medically treated by his private cardiologist, presumably, with prescription medication.  The October 1999 report of medical history confirms that the Veteran was taking prescription medication that controlled diseases involving the arteries.  While there is no medical evidence of any current treatment for hypertension, the Veteran has credibly testified that he continues to receive treatment for hypertension.  Based on the foregoing, the Board finds that the Veteran's hypertension had manifested to a compensable degree by May 1999.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (disability that requires continuous medication for control). 

In conclusion, the Board finds that the probative evidence shows that the Veteran's hypertension manifested to a compensable degree within sixteen months after his separation from his second period of service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  When viewed under a liberal application of the provisions pertaining to chronic diseases, and resolving any doubt in the Veteran's favor, the evidence shows that the Veteran's hypertension is presumed to have been incurred during his period of service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307 and 3.309.  Accordingly, the Board concludes that service connection for hypertension is warranted.  


ORDER

Entitlement to service connection for hypertension is granted. 


REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, claimed as IBS.  After a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, a VA examination is needed. 

The Veteran has not yet been afforded a VA examination in conjunction with his claim for service connection.  He alleges his current stomach problems are related to his second period of service when he was stationed in Bosnia from May 1997 to January 1998.   The Veteran testified that while he was in Bosnia, he ate some of the local foods.  When he returned from his deployment, he developed gastrointestinal problems, including heartburn, bowel problems and rapid weight loss.  He further testified that his symptomatology was diagnosed as IBS in 1999.  See June 2011 Board hearing transcript, pages 8 to 13.  He reports that his current symptomatology includes diarrhea, constipation, and abdominal pain. 

The Board observes that the Veteran is competent to report the onset of his stomach problems as occurring shortly after his separation from his second period of active service and the presence of his stomach problems since then.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In addition, the available service treatment records from the Veteran's MAARNG service show complaints of stomach problems less than two years after separation from his second period of service.  The report of an October 1999 service examination shows a possible diagnosis of colitis, and contains a notation indicating that the Veteran was being treated by his private medical provider for this problem.  On an associated report of medical history, it was noted that the Veteran reported that he was suffering from an intestinal disorder and that he had undergone a private gastrointestinal examination by Dr. Sandford in August 1999.  In the physician summary section, it was noted that the Veteran was taking over-the-counter medication for gastro esophageal reflux disease (GERD). 

The Board observes that the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed gastrointestinal disorder.  Such an examination should be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to any examination, the RO/AMC should seek the Veteran's assistance in identifying any outstanding records of pertinent VA or private treatment.  It is noted that on a July 2008 statement in support of the case, the Veteran indicated that he receives treatment from a private physician, Dr. Nicole McDonald, in Fall River, Massachusetts.  It does not appear that any attempt to obtain those treatment records has been made.  Also, an attempt should be made to obtain the outstanding private treatment records and an evaluation report dated in 1999 from Dr. Sandford. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for private treatment records from Dr. Nicole McDonald, in Fall River, Massachusetts, and from Dr. Sandford.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.

2.  Ask the Veteran's assistance in identifying any outstanding record of pertinent VA or other private treatment, and take appropriate measures to associate those records with the claims folder.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed gastrointestinal disorder. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report.

In the examination report, the examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his gastrointestinal problems.

Following a review of the record and examination of the Veteran, the examiner should provide a medical opinion as to the likelihood that any diagnosed disorder is at least as likely as not (a 50% degree of probability or higher) related to some aspect of the Veteran's periods of service. The examiner is specifically asked to provide an explanation of his or her reasoning, based on the evidence, in support of any opinion rendered.  In doing so, the examiner is asked to acknowledge and to discuss the Veteran's report that his stomach problems first manifested shortly after his separation from his second period of service in January 1998.  The examiner should also discuss the medical evidence contained in the Veteran's service treatment record and any other pertinent medical nexus evidence. 

The examiner must provide a supporting statement for any opinion rendered.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

4.  The RO/AMC should then re-adjudicate the claim for service connection for gastrointestinal disorder.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


